Name: 87/259/EEC: Commission Decision of 29 April 1987 amending Decision 86/189/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-05-09

 Avis juridique important|31987D025987/259/EEC: Commission Decision of 29 April 1987 amending Decision 86/189/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat Official Journal L 121 , 09/05/1987 P. 0053 - 0053*****COMMISSION DECISION of 29 April 1987 amending Decision 86/189/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat (87/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 4 (1) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas the United States of America have forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of establishments authorized to export to the Community; Whereas, following Community on-the-spot visits, and by Commission Decision 86/189/EEC (3), as amended by Decision 87/113/EEC (4), Member States were authorized to continue to import fresh meat from certain American establishments until 29 April 1987; Whereas it is necessary to fix a final date for the introduction into Community territory of meat originating in these establishments and to clarify this in Decision 86/189/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is hereby added to Article 1 of Decision 86/189/EEC: 'Fresh meat from these establishments may be introduced into the territory of the Community until 22 May 1987.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 April 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 140, 27. 5. 1986, p. 30. (4) OJ No L 48, 17. 2. 1987, p. 33.